Citation Nr: 1601475	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-36 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sterility.
 
2.  Entitlement to service connection on a secondary basis for psychiatric disability.
 
3.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Since that time, the RO in Atlanta, Georgia has processed the appeal.

In the August 2009 rating action, the Huntington RO denied service connection for psychiatric disability, impotence and sterility, and denied entitlement to an increased rating for hypertension.  The Veteran was issued statements of the case on all issues in August 2010.  In September 2010, the Veteran submitted a VA Form 9.  Although he only presented argument on that form with respect to the service connection issues, he checked the box indicating that he wished to appeal all of the issues listed in the statement of the case.

The record shows that the Veteran did not initiate an appeal of a December 2004 rating action which denied service connection for psychiatric disability.  The Board points out, however, that the Veteran had previously perfected an appeal of that matter when he sought service connection for residuals of a right testicle removal; the psychiatric disorder matter apparently was not thereafter returned to the Board for disposition until now.  Accordingly, the matter of service connection for psychiatric disability has not been the subject of a final Board decision.

The Veteran testified at a Board hearing in October 2012.  Unfortunately, a transcript could not be made of the testimony.  The Veteran was advised of this later in October 2012 and offered the opportunity to attend another Board hearing.  In November 2012, he declined the opportunity, and requested that the Board proceed with his appeal.

In a January 2012 rating decision, the RO granted service connection for a scar associated with the removal in service of the Veteran's right testicle; this resolved the Veteran's appeal of that particular issue.  In February 2012, the Veteran submitted a VA Form 9 on which he referenced the scar associated with the right orchiectomy, and also referred to an effective date.  It is unclear whether the Veteran intended the VA Form 9 to constitute a notice of disagreement as to the initial rating or effective date assigned the scar in the January 2012 rating decision.  The Board refers this matter to the RO for clarification from the Veteran, and should take appropriate action based on any response received.
 
In an October 2009 statement, the Veteran indicated that a decision by VA with respect to the rating assigned the residuals of his right orchiectomy contained clear and unmistakable error.  He did not identify the particular decision he intended to challenge.  If the Veteran intends to allege that clear and unmistakable error exists in a rating decision, he should contact the RO and identify the rating action challenged and the basis for his challenge.  If the Veteran intends to allege that clear and unmistakable error exists in a Board decision, he should follow the procedure outlined in 38 C.F.R. § 20.1404 (2015).

In September 2014, the Board granted service connection for erectile dysfunction and remanded the remaining issues for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  In October 2014, in response to a letter sent out by VA that same month, the Veteran submitted a release form enabling VA to obtain records from Clayton County Jail, from June to August 2012, from Meriwether County Jail/Correct Health, from June 2012 to August 2013 and from October 2013 to July 2014, and from West Georgia Hospital, from June to August 2012 and July 2014.  The record does not reflect that VA has attempted to obtain these records.  On remand, these records should be obtained and added to the claims file.

Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Pursuant to the directives in the Board's September 2014 remand, the Veteran was provided with VA examinations in August 2015, to determine whether the Veteran had a psychiatric disorder or sterility related to service or a service-connected disability.  For the following reasons, the Board finds that the August 2015 opinions are inadequate.

With regard to the Veteran's claim for entitlement to service connection for sterility, the examiner was asked to opine as to whether the Veteran was sterile as a result of left testicle impairment, and, if so, whether such sterility was caused or chronically worsened by the Veteran's service-connected residuals of a right orchiectomy.  The examiner noted that the medical records in VBMS did not show any workup or diagnostic evaluation for male infertility.  He noted infertility workup would include semen analysis, antisperm antibody test, hormonal analysis, imaging studies and various other tests which the examiner found were beyond the scope of the C&P clinic.  The examiner indicated that the Veteran would need a workup before a conclusive opinion could be provided related to infertility/sterility, and that he was unable to determine if the Veteran had a problem with infertility or was sterile without resorting to mere speculation.  The examiner went on to opine that the Veteran's left varicocele, which was less likely as not related to service, may have caused sterility; however, he noted that not all varicoceles affect sperm production.

With regard to his psychiatric examination, the examiner diagnosed alcohol use disorder and substance-induced depressive disorder.  She noted that the Veteran reported a history of having depression and bipolar, but that no documentation was provided or made available to her to support these diagnoses.  The Veteran, however, has submitted private medical records reflecting treatment in August 2011 that show a diagnosis of major depressive disorder.  In addition, the VA opinion is internally inconsistent.  Although the examiner found that an independent diagnosis of depression, in addition to Alcohol Use Disorder, was not clinically warranted, she then opined that, based on the Veteran's reports, his "current MH diagnosis of depression is secondarily related to his service-connected erectile dysfunction.  However, with that said, it is the understanding of the undersigned extensive alcohol/drug use can negative impact physical erections."  It is unclear from this statement whether the examiner has assessed the Veteran with depression.  On remand, an addendum opinion should be obtained as to whether the Veteran has a diagnosis of depression that addresses his private medical records reflecting a diagnosis of major depressive disorder.

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain all records listed on the Veteran's October 2014 VA release form-from Clayton County Jail, from June to August 2012, from Meriwether County Jail/Correct Health, from June 2012 to August 2013 and from October 2013 to July 2014, and from West Georgia Hospital, from June to August 2012 and July 2014, in accordance with 38 C.F.R. § 3.159. If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Schedule the Veteran for a VA examination to determine whether he is sterile and, if so, the etiology of his sterility.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The Veteran should be offered a workup or diagnostic evaluation for male infertility in order to determine whether he is sterile.  If it is determined that he is sterile, the examiner should provide an opinion as to whether:

(a)  It is at least as likely as not (50 percent or greater probability) that the Veteran's sterility had its onset in service, or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent or greater probability) that the Veteran's sterility has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected residuals of a right orchiectomy or erectile dysfunction.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

3.  An addendum opinion should be obtained from the VA examiner who provided the August 2015 mental disorders examination to review the record and provide an opinion as to the etiology of all diagnosed psychiatric disorders.

If further examination or testing is needed, this should be undertaken.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether the Veteran has a current diagnosis of a psychiatric disorder, other than alcohol and substance abuse.  The examiner must address the August 2011 private medical records in the record of evidence that reflect a diagnosis of major depressive disorder.  The examiner must provide an opinion as to whether:

(a)  It is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric had its onset in service, or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected residuals of a right orchiectomy or erectile dysfunction.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

4.  After any additional indicated development, readjudicate the issues on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




